UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/20/2020
 HAHA Global, Inc., et al.,

                                Plaintiffs,
                                                               1:19-cv-04749 (VEC) (SDA)
                    -against-
                                                               ORDER
 Barclays et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Before the Court is Plaintiff Aghaei’s motion seeking to compel Defendants to serve

document requests and requesting a status conference. (Pl.’s Motion, ECF No. 85.) Defendants

oppose Plaintiff’s motion, arguing, in substance, that discovery should be stayed pending the

Court’s decision on the pending motions to dismiss. (See Responses, ECF Nos. 89, 90, 92 & 94.)

       Under Federal Rule of Civil Procedure 26(c), “[a] court has discretion to stay discovery

during the pendency of a motion to dismiss upon a showing of good cause.” Trustees of New York

City Dist. Council of Carpenters Pension Fund v. Showtime on Piers LLC, No. 19-CV-07755 (VEC),

2019 WL 6912282, at *1 (S.D.N.Y. Dec. 19, 2019) (citing Fed. R. Civ. P. 26(c)(1)). “In determining

whether good cause exists, courts consider: (1) whether a defendant has made a strong showing

that the plaintiff’s claim is unmeritorious; (2) the breadth of discovery and the burden of

responding to it; and (3) the risk of unfair prejudice to the party opposing the stay.” Id.

       Applying these factors, the Court finds that a stay of discovery is appropriate in this case.

First, the Court finds that Defendants have raised viable grounds for dismissing the Amended

Complaint, including that it fails to meet even the minimal pleading standards of Federal Rule of

Civil Procedure 8, alleges various criminal violations that Plaintiff lacks standing to pursue and
otherwise fails to state a claim upon which relief can be granted. (See Mem. L. Support Mot. to

Dismiss, ECF Nos. 53, 76 & 87.) As Defendants “have presented substantial arguments for

dismissal of many, if not all, of the claims asserted in this lawsuit, a stay of discovery is

appropriate.” Trustees of New York City Dist. Council of Carpenters Pension Fund, 2019 WL

6912282, at *1 (citing cases); see also Heinert v. Bank of America et al., 2018 U.S. Dist. LEXIS

145817 (S.D.N.Y. 2018) (granting stay of discovery pending decision on Bank of America’s motion

to dismiss, as “a peek at the complaint reveals that Defendant’s position as to the deficiencies of

the complaint may have merit”).

       Second, given the large number of Defendants and the large number of claims asserted

by Plaintiff, discovery in this action is likely to be burdensome. Moreover, because “the

disposition of the dismissal motions may significantly narrow, if not eliminate, the issues

remaining in this case,” the Court finds that “proceeding with discovery while the motion is

pending would waste the parties’ resources and would constitute an undue burden on”

Defendants. Rivera v. Heyman, 1997 WL 86394, at *1 (S.D.N.Y. Feb. 27, 1997); see also Spinelli v.

National Football League, 2015 WL 7302266, at *2 (S.D.N.Y. Nov. 17, 2015) (“A stay may also

have the advantage of simplifying and shortening discovery in the event that some of Plaintiffs’

claims are dismissed and others survive, by limiting the scope of the parties’ inquiry to claims

that have been established as potentially viable.”). Finally, the Court finds that staying discovery

would not unfairly prejudice Plaintiff as the motions to dismiss already have been filed and, thus,

“any stay would last briefly.” Trustees of New York City Dist. Council of Carpenters Pension Fund,

2019 WL 6912282, at *1.




                                                 2
       For the reasons set forth above, Plaintiff’s motion to compel is DENIED and discovery in

this action is STAYED pending the Court’s disposition of the pending motions to dismiss.

       The Clerk of Court is directed to mail a copy of this Order to pro se Plaintiff Aghaei.

SO ORDERED.

DATED:        New York, New York
              February 20, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 3
